Citation Nr: 1533364	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 25, 2013, and in excess of 70 percent as of November 25, 2013.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease, status post stent placement and myocardial infarction.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to September 1971.  

The PTSD increased rating issue comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in July 2012, which vacated an October 2011 Board decision and remanded the matter for additional development.  The issue initially arose from a March 2009 rating decision on behalf of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision established service connection for PTSD and assigned a 30 percent rating effective April 9, 2007.  Jurisdiction over the appeal was subsequently transferred to the RO in St. Petersburg, Florida.  

In July 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU in April 2013 for additional development.  

Subsequent to the Board's April 2013 remand, a September 2013 rating decision established service connection for coronary artery disease and assigned a 60 percent rating.  The Veteran perfected an appeal as to the issue of entitlement to an initial rating in excess of 60 percent in April 2015.  A January 2014 rating decision also granted an increased 70 percent rating for PTSD effective November 25, 2013.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran submitted additional argument and evidence in support of his appeal in May 2015.  He also waived Agency of Original Jurisdiction (AOJ) consideration of that evidence.


REMAND

A review of the record shows that in the April 2015 substantive appeal, the Veteran perfected an appeal of the issue for entitlement to a rating in excess of 60 percent for coronary artery disease and requested a Board hearing.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Therefore, additional action is required to provide the Veteran a hearing before the Board.

The Board also finds that additional development is required for an adequate determination of the PTSD increased rating issue on appeal and that appellate review of the TDIU issue must be deferred pending completion of the required development for the other issues on appeal.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's April 2013 remand instructions included a request for a VA examination to determine the nature and extent of the Veteran's psychiatric disability and whether he is unable to secure or follow substantially gainful occupation by reason of service-connected disability.  An opinion was specifically requested as to whether it was at least as likely as not that the Veteran's service-connected disabilities (coronary artery disease status post myocardial infarction PTSD, and residual of bilateral vocal chord granular cell minor) precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  Although a December 2013 VA heart examination opinion found the Veteran's service-connected coronary artery disease and residuals of a vocal cord tumor did not preclude him from securing and following substantial gainful employment, a November 2013 VA PTSD examination report provided an employability opinion solely as to the Veteran's PTSD finding that he would be able to perform the duties associated with sedentary or physical employment with significant accommodation.  The Board finds that it is unclear based upon the available evidence whether the Veteran's service-connected disabilities (coronary artery disease status post myocardial infarction PTSD, and residual of bilateral vocal chord granular cell minor) preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

For adjudication of TDIU rating theories, the medical expert's task is to diagnose and opine as to medical causation and VA is charged with finding facts and applying the appropriate legal standards.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Although the Veteran provided an April 2015 private medical opinion asserting that the combination of his throat disability, heart disability, and significant PTSD symptoms would render him incapable of obtaining or maintaining substantial, gainful employment, the examiner's finding that the Veteran had stopped working in 2007 is inconsistent with the other evidence of record, including the Veteran's own statements, demonstrating the actual end of employment in November 2008.  It is unclear if that reported date was merely a typographical error.  However, the matter cannot be reconciled based upon the available evidence.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a personal hearing before a Veterans Law Judge as to the appeal for entitlement to a rating in excess of 60 percent for coronary artery disease.  Notify him of the date, time, and place of the hearing.  

2.  Obtain a clarifying opinion from the November 2013 VA PTSD examiner, or if unavailable from another appropriate VA examiner, addressing whether the Veteran's service connected disabilities (coronary artery disease status post myocardial infarction, PTSD, and residuals of bilateral vocal chord granular cell minor) in combination preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be necessary due to the service-connected disabilities.  The examiner must review the record, including the April 2015 private examiner's opinion, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  If the examiner is unable to provide the requested information without examination, schedule an examination to obtain the necessary opinion.

3.  Then, readjudicate the PTSD and TDIU claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

